DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to “acing” (l. 5) appears to be a typographical error and should be amended to read   - - facing - -. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is indefinite because it is unclear how “a coil occupies an interval volume along its coil axis between faces of the coil” (ll. 1-2).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-19, 25, and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chatzikontantinou (US 2021/0072062 A1).
Regarding claim 1, Chatzikontantinou discloses a Coriolis measuring device (100; fig. 2) for measuring volume flow or density of a medium flowing through a measuring tube (23, 24), the measuring device (100) comprising: the measuring tube (23, 24) configured to convey the medium; at least one exciter (42) adapted to excite the measuring tube (23, 24) to execute oscillations (¶ [0055]); at least one sensor (41) adapted to register the oscillations of the measuring tube (23, 24); and an electronic measuring/operating circuit (measurement electronics; ¶ [0039]) configured to operate the at least one exciter (42) and the at least one sensor (41) and to determine and output flow and/or density measurement values of the medium (¶ [0008]), the electronic measuring/operating circuit (measurement electronics) including an electronics board (33) on which are arranged electronic components 
Regarding claims 16-19, Chatzikontantinou discloses wherein the stationary exciter element (2) comprises a coil and the stationary sensor element (1) comprises a coil (elements 1 and 2 are coils; ¶ [0057]); wherein at least one exciter (42) includes a movable exciter element (12; fig. 4), and/or wherein at least one sensor (41) includes a movable sensor element (11; fig. 4), wherein the movable exciter element (12) and/or the movable sensor element (11) are arranged at the measuring tube (23) and follow the oscillations of the measuring tube (¶ [0060]); wherein the movable exciter element (12) or the movable sensor element (11) is a permanent magnet or electromagnet, which is adapted to translate along a coil axis of its coil perpendicular to the coil (magnets 11 and 12 translate along a coil axis coils 1 and 2, respectively; ¶¶ [0063-0064]); wherein a coil (1, 2) occupies an internal volume along its coil axis between faces of the coil, wherein the internal volume has a central region and two outer regions enclosing the central region (coils 1 and 2 have an internal volume along an axis between faces of the coil, the internal volume having a central region and two outer regions; fig. 6a), wherein the movable exciter element (12) and the movable sensor element (11) have lateral surfaces acing their respective coils (magnets 11 and 12 have lateral surfaces facing coils 1 and 2, respectively; fig. 6a), wherein the movable exciter element (12) is arranged on the measuring tube 
Regarding claims 25 and 27, Chatzikontantinou discloses further comprising a housing (10; fig. 2) having a housing wall which defines a housing chamber (chamber inside housing body 10), wherein the housing (10) includes at least two measuring tube passageways through the housing wall, wherein the housing (10) is configured to house the electronics board (33) and the measuring tube (23, 24), at least between the measuring tube passageways (housing body 10 includes at least two passageways connected to inlet 31 and outlet 32); wherein the measuring tube (23, 24) includes an inlet with an inlet end (31) and an outlet with an outlet end (32), wherein the inlet end (31) and the outlet end (32) are led through the measuring tube passageways (inlet 31 and outlet 32 are led through measuring tube passageways inside housing body 10). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatzikontantinou (US 2021/0072062 A1).
Regarding claim 20, Chatzikontantinou discloses the invention as set forth above, and further, wherein a coil (1, 2) has turns and is configured to produce a magnetic field along the coil axis perpendicular to the electronics board (¶ [0030] and fig. 3).
Although Chatzikontantinou is silent on the number of turns of the coil, it is well known in the art of electromagnetic sensors that the number of turns of a coil is directly related to the magnetic field strength.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Chatzikontantinou to optimize the number of turns of a coil, such as a greater than 10, to achieve a desired magnetic field strength.  
Regarding claim 28, Chatzikontantinou discloses the invention as set forth above.
Although Chatzikontantinou is silent on the precise measurements of the magnet (11) within the coil (1), Chatzikontantinou teaches that magnets on measurement tubes can easily be scaled to the size and mass of the measurement arrangement (¶ [0020]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Chatzikontantinou to provide a magnet size commensurate for the size of measurement tube, such as a magnet having a radial extent between 0.1 mm and 5 mm. Further, one of ordinary skill in the art would know that the area of the coil surrounding the magnet must be small enough for the magnetic field to oscillate the magnet, but large enough to allow the magnet to move freely within the coil.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatzikontantinou (US 2021/0072062 A1) in view of Koudal et al. (US 6,223,605 B1).
Regarding claim 26, Chatzikontantinou discloses the invention as set forth above.
Chatzikontantinou is silent on a counter-oscillation plate.
Koudal et al., herein Koudal, teaches a measuring device (1; fig. 2)  comprising: a counter-oscillation plate (12) disposed within a housing chamber (11), wherein the counter-oscillation plate (12) is configured to oscillate opposite to a measuring tube (15); and measuring tube holders (121, 122) disposed on the counter-oscillation plate (12) and adapted to retain the measuring tube (15) as to enable the measuring tube (15) to oscillate between the measuring tube holders (121, 122), wherein the counter-oscillation plate (12) is mounted by vibration-damping bearings (13, 14, 20) to the housing wall (plate 12 is mounted to casing 11 with damping elements 13, 14, and 20; c. 3, ll. 46-53).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Chatzikontantinou with the damping arrangement of Koudal to provide a Coriolis mass flow sensor having greater immunity to disturbances (c. 1, ll. 16-22). 

Allowable Subject Matter
Claims 21-24 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
21-24. 
The prior art does not disclose or suggest “wherein the single measuring tube has at least two bends between the measuring tube holders, the two bends extending relative to their respective bending centers through an arc angle of at least 120 degrees” in combination with the remaining claim elements as recited in claim 29.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852